COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  ACME ENERGY SERVICES, INC. d/b/a               §
  RIG MOVERS EXPRESS,                                           No. 08-17-00148-CV
                                                 §
                Appellant,                                        Appeal from the
                                                 §
  v.                                                            109th District Court
                                                 §
  SANDRA H. STALEY, INDIVIDUALLY                              of Winkler County, Texas
  AS INDEPENDENT EXECUTRIX OF                    §
  THE ESTATE OF GEORGE G. STALEY,                                 (TC# 15,687–B)
  DECEASED, AND AS TRUSTEE OF                    §
  THE TAX FREE TRUST FOR SANDRA
  H. STALEY,                                     §

                Appellee.                        §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 22ND DAY OF FEBRUARY, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)